Olivee, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto:
1. That the instant appeal to reappraisement covers binoculars from France.
2. That on or about the date of exportation such or similar binoculars were freely offered for sale for export to the United States in the principal market of France in the usual wholesale quantities and in the ordinary course of trade, packed, ready for shipment to the United States, at $8.50 each, plus 1.01% tax, plus packing.
3. That on or about the date of exportation such binoculars were freely offered for sale for home consumption in France at no higher price.
4. That the instant appeal to reappraisement is hereby submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $8.50 each, plus 1.01 per centum tax, plus packing.
Judgment will be rendered accordingly.